DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7 and 11 - 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lutz (WO 2007/014408).
Lutz discloses in figures 5 and 10 – 14 a rake assembly (10) for a steering column comprising: a pin (13) adapted to move along a first axis between a locked position and an unlocked position; a first tray (17) fixed to a support structure (7), the first tray having a plurality of teeth (22, 23, 40); and a rocker tray (18) having a plurality of teeth (27, 28, 41) adapted to mesh with the plurality of teeth of the first tray when in the locked position and un-mesh when in the unlocked position, the rocker tray being adapted to rock about a second axis from an un-tilted state when in the locked position and to a tilted state when in the unlocked position to provide a degree of motion to facilitate meshing of the plurality of teeth of the first tray and the plurality of teeth of the rocker tray, the second axis being transverse to the first axis (claim 1). A spring (29) in contact with the rocker tray and adapted to bias the rake assembly toward the unlocked position (claim 7). A nut (37) attached to an end of the pin (claim 11). A thrust bearing (35) disposed between the nut and an outer surface of the rocker tray (claim 12). The second axis is oriented normal to the first axis (claim 13). The plurality of teeth of the first tray and the plurality of teeth of the rocker tray are tetrahedral teeth with each tooth having a point apex (claim 14). the plurality of teeth of the first tray are separated as a first set of teeth and a second set of teeth, and the plurality of the teeth of the rocker tray are separated as a third set of teeth and a fourth set of teeth (claim 15).
Allowable Subject Matter
Claims 2 – 6 and 8 – 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16 – 19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art made of record teach or suggest a steering column assembly comprising: a jacket pivotable about a rake axis; a pin having a lever operatively coupled to a first end of the pin, the moveable along a first axis between a locked position and an unlocked position; a support structure operatively coupled to the jacket; a first tray fixed to the support structure, the first tray having a first plurality of teeth and a second plurality of teeth; a rocker tray having a third plurality of teeth and a fourth plurality of teeth, the first plurality of teeth adapted to mesh with the third plurality of teeth, and the second plurality of teeth adapted to mesh with the fourth plurality of teeth when in the locked position and un-mesh when in the unlocked position, the rocker tray being adapted to rock about a second axis from an un-tilted state when in the locked position and to a tilted state when in the unlocked position to provide a degree of motion to facilitate meshing of the plurality of teeth of the first tray and the plurality of teeth of the rocker tray; the rocker tray including an outer surface defined by a first segment and a second segment, wherein the first segment and the second segment are planar segments oriented at a non-parallel angle relative to each other (claim 16) a spring in contact with the rocker tray and adapted to bias the rake assembly toward the unlocked position; a first opening defined by the support structure; a second opening defined by the first tray; and a third opening defined by the rocker tray, wherein the spring is at least partially disposed within the first opening and the second opening (claim 19).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Verley whose telephone number is (571)270-3542.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE T VERLEY/Primary Examiner, Art Unit 3614